Citation Nr: 0032162	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963, and from November 1963 to November 1966.  During his 
second period he served in Vietnam for one year.  

The appellant, the veteran's widow, contends that the 
veteran's death was due to carcinoma which was manifested 
within a year of service, or was the result of inservice 
exposure to Agent Orange.  The RO has developed the claim in 
part on the basis that the veteran had herbicide exposure.  
Entitlement to service connection for the cause of the 
veteran's death was originally denied by the RO in a January 
1991 rating decision which preceded the issuance of new 
regulatory criteria relating to Agent Orange claims.  The 
appellant filed a notice of disagreement in February 1991, 
but the claim remained open pending those new regulations.  
The RO again denied the claim by an August 1994 rating 
decision based upon the new regulations, and this appeal 
ensued.  

In accordance with her request, the appellant was scheduled 
to testify before the Board sitting at the RO in April 1997.  
However, the appellant failed to report for the hearing and 
no good cause has been shown for the failure to appear.  
Accordingly, the hearing request has been effectively 
withdrawn and the Board is now able to proceed with its 
consideration of the appeal.  38 C.F.R. § 20.704 (2000).  

In January 1998, inasmuch as two different death certificates 
had been submitted, the Board remanded the case to the RO for 
clarification of that matter and to obtain medical records 
pertaining to the veteran's final illness.  


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition of the appellant's appeal is of record.  

2.  The veteran died in February 1988.  The official recorded 
death certificate reflects that the immediate cause of death 
was respiratory failure due to metastasis of a malignant 
melanoma.  

3.  The veteran's melanoma was not demonstrated either during 
his active military service or for many years following his 
separation from military service.

4.  Service connection was not established for any disability 
during the veteran's lifetime.  

5.  There is no medical evidence or opinion of record which 
supports a claim that the veteran's fatal condition was the 
result of Agent Orange exposure in service or otherwise 
related to his active duty service.  


CONCLUSIONS OF LAW

1.  The veteran's fatal melanoma was not incurred in or 
aggravated during his active military service, and it may not 
be presumed to have been incurred in service.  The fatal 
condition may not be presumed to have been caused by Agent 
Orange exposure during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).  

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 
1991); 38 C.F.R. § 3.312 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board notes that in addition to failing to report for the 
scheduled hearing, the appellant has not responded to any 
requests by the RO for supporting information as requested in 
the Board's Remand of January 1998.  In these circumstances, 
it is the judgment of the Board that it would be fruitless 
for the Board to request the RO to continue seeking 
information from the appellant who has apparently chosen not 
to cooperate further.  In essence, the appellant has not 
fulfilled her responsibility to "present and support" her 
claim.  Further, it is not clear that any prejudice would 
result by the Board deciding this appeal on the basis of the 
clear factual situation presented.  In sum, the Board 
concludes that there exists no reasonable possibility that 
attempts at further assistance would aid in substantiating 
the claim, and no violation of the Veterans Claims Assistance 
of Act of 2000 arises by the Board deciding the issue on the 
merits.  

As noted, two distinctly different death certificates are of 
record.  The first, received in April 1988, shows that the 
veteran died in February of that year.  The immediate cause 
of death was listed as respiratory failure due to, or as a 
consequence of lung cancer.  The second certificate of death 
was received in July 1991.  That certificate reflects the 
same date of death, but it reflects that the immediate cause 
of death was respiratory failure due to, or as a consequence 
of metastasis of a malignant melanoma.  

In a letter which accompanied the death certificate received 
in July 1991, the appellant stated that the original death 
certificate was an error by the county coroner; that the 
veteran's treating physicians had informed her that the 
veteran had cancer in the right hip, liver, kidneys, and five 
brain tumors, but that she had never been told he had lung 
cancer; and that, after the coroner was informed of this, a 
corrected death certificate was issued, which she submitted.  

Because the precise cause of the veteran's death was integral 
to the issue before the Board, the Board remanded the case to 
the RO in January 1998 for further development and 
consideration of the evidence.  By the Remand, the RO was 
requested to conduct a field examination to determine which 
death certificate, if either, was the true and correct one, 
along with any documentation noting when the certificate was 
changed and why.  The RO requested information from the 
appellant regarding the matter, but she did not respond.  The 
RO then requested a certified copy of the public record of 
the veteran's death from the Missouri Bureau of Vital 
Records.  In February 1998, the State Registrar of Vital 
Statistics forwarded a certified copy of the recorded death 
certificate.  That copy is identical to the copy received in 
July 1991.  It reflects that the veteran died in February 
1988, and that the immediate cause of death was respiratory 
failure due to metastasis of malignant melanoma.  An autopsy 
was not performed.  There is no mention of lung cancer on the 
death certificate.  The death certificate furnished by the 
State of Missouri reflects that the interval between the 
onset of the metastatic melanoma and the veteran's death was 
"months."  The RO determined that the evidence was 
sufficient to resolve the matter and that a field examination 
was not necessary.  The Board concurs because the question 
posed in the Remand has been definitively resolved.  

The Board also requested that the RO obtain records relating 
to the veteran's final illness.  These records were to 
include 1987 and 1988 records from the VA Medical Center in 
Kansas City, if any, in addition to records from Parklane 
Medical Center and Trinity Lutheran Hospital Oncology Unit.  
After any necessary releases had been obtained from the 
appellant, these records were to be requested and associated 
with the claims file when received.  Because the appellant 
has not responded to any request from the RO for cooperation 
regarding development of the evidence, no private clinical 
records have been obtained.  The only available VA medical 
record is an X-ray report of the lumbosacral spine, dated in 
September 1987, reflecting an impression of mild old 
compression fracture of L1 with very early and mild changes 
of degenerative arthritis involving the sacroiliac joints.  

The veteran's service medical records, including the report 
of his final separation medical examination in September 
1966, do not reflect the presence of any carcinoma or 
melanoma.  Service connection had not been established for 
any disability at the time of the veteran's death.  

A copy of a letter dated in November 1987 was received by the 
RO in December 1990.  In the letter the appellant requested 
the assistance of a public official in obtaining VA and 
social security benefits to cover the costs of the veteran's 
medical care.  She reported he sought treatment for pain from 
the VA in September 1987; that X-rays were made; that lower 
lumbar problems were diagnosed; and that the veteran started 
physical therapy.  The appellant reported that the diagnosis 
of cancer was not made until October 1987 at Parklane Medical 
Center.  

Analysis

Initially, it is the judgment of the Board that the appellant 
has been accorded every administrative consideration in 
development of the claim, especially in light of the January 
1998 Remand.  The RO has clearly expended all reasonable 
effort in attempting to fully develop the claim and fulfill 
the VA duty to fully assist the claimant to the extent 
possible.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignancy becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

One of the contentions is that herbicide exposure caused the 
fatal illness.  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (2000) are met even though there is no 
record of such diseases during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non- 
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (2000). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Under 38 U.S.C.A. § 1116(b)(1) (2000), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era was not warranted for 
certain diseases, including malignant melanoma.  The 
Secretary cited numerous studies and concluded that, based on 
the available evidence, a positive association did not exist 
between malignant melanoma and herbicide exposure.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to herbicide agents that were used in Vietnam (See 38 C.F.R. 
§ 3.309(e)), but must also determine whether the disability 
is the result of active service under 38 C.F.R. § 3.303(d).  
In other words, the fact that the illness may not meet the 
requirements of 38 C.F.R. § 3.309 would not in and of itself 
preclude the appellant from establishing service connection 
as she may, in the alternative, establish service connection 
by way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any disorder 
contributing to his death.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(d).  

In this case, the service medical records do not reflect the 
presence of any carcinoma, including a malignant melanoma, 
during the veteran's active duty.  The final death 
certificate of February 1988, reflects that the interval 
between the onset of the metastatic melanoma and the 
veteran's death was "months."  Information furnished by the 
appellant reflects that the diagnosis of cancer was not made 
until October 1987 at Parklane Medical Center.  Thus, service 
connection would not be warranted for the fatal condition 
either on the basis of direct service incurrence or on the 
basis of having become manifest to a compensable degree 
within one year following the veteran's separation from 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Further, in the 
absence of any service-connected disability, service 
connection would not be warranted for the fatal disorder as 
being secondary to a service-connected disease or disability.  
38 C.F.R. § 3.310.

The appellant's statement of July 1991 clearly describes a 
widely disseminated metastatic disease process leading to the 
veteran's death.  It also further supports a conclusion that 
the initial death certificate was not accurate regarding the 
cause of the veteran's death.  The death certificates 
reflects that the veteran died at his residence.  There are 
no contemporaneous terminal medical reports of record because 
the appellant did not respond to requests for releases so 
that the RO could obtain any that may exist.  The limited VA 
records are not supportive of the claim advanced by the 
appellant, other than to confirm that the veteran had an X-
ray of the lumbosacral spine in September 1997, as reported 
by the appellant.  The report is consistent with the 
appellant's assertion that the veteran had pain complaints 
which may have been caused by malignancy at that time.  
However, this was at a time, decades after service, which 
does not serve to support the claim presented here or 
otherwise warrant a grant of the benefits sought because all 
this happened at a time too remote from service to be related 
thereto in the absence of a medical opinion to the contrary.  

Here, the veteran's service medical records are negative for 
any manifestation of the fatal disorder and are not 
supportive.  The evidence substantiates a finding that 
malignant melanoma caused the veteran's death.  The objective 
evidence does not establish that the veteran developed 
melanoma within a year of his final discharge from active 
service.  Further, no clinician has attributed the fatal 
disease process to the veteran's active service.  

Again, regarding the argument that the veteran was exposed to 
Agent Orange during service and that that exposure may have 
resulted in the condition causing the veteran's death, 
although service connection may be established for a number 
of disabilities on a presumptive basis as resulting from 
Agent Orange exposure based on service, the veteran's fatal 
malignant melanoma is not among the listed conditions, thus, 
he may not be presumed to have been exposed to Agent Orange 
during service.  McCartt v. West, 12 Vet. App. 164 (1999).  
In addition, there is no independent medical evidence 
establishing that the veteran's fatal disorder was caused by 
exposure to Agent Orange during service.  

For these reasons it is apparent that service connection for 
the veteran's fatal disorder is not warranted either on the 
basis of direct service incurrence, or on the basis of the 
presumptive provisions of the law; including on the basis 
that the fatal disorder was due to any herbicide exposure 
during service.  

Inasmuch as there were thus no service-connected conditions 
which may have contributed to cause the veteran's death, 
there is no viable theory on which to make a favorable 
decision regarding a relationship between service events and 
the veteran's death.  Service connection for the cause of the 
veteran's death is therefore not in order.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 

